Citation Nr: 0628246	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-06 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly compensation on account of 
need for aid and attendance of another and/or by reason of 
being housebound.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1978 to July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record shows that in August 2005 the Board 
remanded the issue on appeal for further development 
including VA examination.  Although the veteran underwent VA 
examination in October 2005, the examiner did not address the 
specific matters requested.  The August 2005 remand 
instructions noted that the examiner should describe the 
degree of numbness, muscle wasting and/or decreased sensation 
in the veteran's lower extremities, should indicate the 
extent to which there was limitation of motion, weakened 
movement, excess fatigability, incoordination, muscle 
atrophy, or any other objective manifestation that would 
demonstrate disuse or functional impairment, and should 
describe the extent to which functional impairment of the 
lumbar spine and lower extremities as a result of service-
connected disability renders the veteran unable to perform 
daily self-care functions and protect herself from the 
hazards or dangers of her daily environment without the 
regular aid and attendance of another person.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, 
the Board finds additional development is required prior to 
appellate review.

The veteran contends that she has required the services of a 
live-in aid since June 2004.  She reported the aid provides 
cooking, cleaning, bathing, dressing and driving on a daily 
basis because of limited wheelchair mobility in her home.  
The medical evidence of record includes a March 2004 report 
on which a private physician checked boxes indicating that 
the veteran was unable to dress or undress herself or leave 
home without assistance from another, bathe without 
assistance from another, perform toilet functions without 
assistance from another, but no examination findings tending 
to support these conclusions were provided.  A February 2005 
private medical statement indicated that she only needed the 
assistance of another person because she was unable to drive.  
The requested medical opinion is necessary to resolve the 
apparent conflict in the evidence of record and to ascertain 
the extent to which the veteran's service-connected 
disabilities impair her ability to perform the functions of 
daily self-care.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
returned to the October 2005 examiner 
for clarification of the provided 
opinion.  The examiner should be 
requested to address, to the extent 
possible, the degree of numbness, 
muscle wasting and/or decreased 
sensation in the veteran's lower 
extremities, the extent to which there 
was limitation of motion, weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, or any 
other objective manifestation that 
would demonstrate disuse or functional 
impairment, and the extent to which 
functional impairment of the lumbar 
spine and lower extremities as a result 
of service-connected disability renders 
the veteran unable to perform daily 
self-care functions and protect herself 
from the hazards or dangers of her 
daily environment without the regular 
aid and attendance of another person.  
Additional testing or physical 
examination should be conducted as 
necessary for the requested opinion. 

If the October 2005, VA examiner is 
unavailable, the veteran should be 
provided an appropriate VA medical 
examination to assess whether she is in 
need of the regular aid and attendance 
of another person or is housebound due 
solely to her service-connected 
disabilities.  It is essential that the 
claims folder be provided to the 
examiner for the veteran's pertinent 
medical history, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  The 
examiner should review the results of 
any testing prior to completion of the 
examination report.

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from 
the veteran, the examiner should 
address the following:

(a) The examiner should describe the 
range of active and passive motion in 
the lumbar spine in all directions and 
indicate the extent to which motion is 
limited by pain.  All objective indicia 
of pain should be described.  The 
examiner should describe the degree of 
numbness, muscle wasting and/or 
decreased sensation in the veteran's 
lower extremities.  The examiner should 
also indicate the extent to which there 
is limitation of motion, weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, or any 
other objective manifestation that 
would demonstrate disuse or functional 
impairment.

(b) The examiner should describe the 
extent to which functional impairment 
of the lumbar spine and lower 
extremities as a result of service-
connected disability renders the 
veteran unable to perform daily self-
care functions and protect herself from 
the hazards or dangers of her daily 
environment without the regular aid and 
attendance of another person.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed.  If any benefit sought 
remains denied, the veteran should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

